Citation Nr: 9919833	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
periods of enrollment prior to June 22, 1997.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 determination from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal.  A notice of disagreement was received in August 
1998.  A statement of the case was issued in September 1998, 
and the appellant's substantive appeal was received later 
that month.  The appellant is the veteran's daughter.

In her September 1998 substantive appeal, the appellant 
indicated that she wanted a hearing before a hearing officer 
at the RO.  In correspondence received later in September 
1998, the appellant stated that she wished to withdraw her 
request for the RO hearing.


FINDINGS OF FACT

1.  The veteran was awarded a total and permanent disability 
evaluation effective March 18, 1994, and basic eligibility 
for Chapter 35 benefits was established with an effective 
date of April 1, 1994.

2.  The appellant's formal claim for educational assistance 
benefits was received at the RO on December 11, 1997.

3.  The appellant's enrollment certification was received on 
June 22, 1998, showing periods of enrollment from August 21, 
1995 to May 10, 1996, May 20, 1996 to June 28, 1996, August 
19, 1996 to May 9, 1997, August 18, 1997 to December 13, 
1997, and from January 5, 1998 to May 8, 1998.

4.  The RO subsequently awarded the appellant educational 
assistance benefits from August 18, 1997.



CONCLUSION OF LAW

The requirements for an award of educational assistance 
benefits under Chapter 35 for any period of enrollment prior 
to June 22, 1997, have not been met.  38 U.S.C.A. §§ 3500, 
5107 (West 1991); 38 C.F.R. § 21.4131 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO improperly denied the 
benefit sought on appeal.  She essentially argues that 
because her basic eligibility for Chapter 35 benefits was 
established with an effective date in April 1994, she should 
receive retroactive Chapter 35 benefits for periods of 
enrollment from April 1994.

The veteran was awarded a total and permanent disability 
evaluation effective March 18, 1994.  Although there is no 
objective confirmation in the file, it is not in dispute that 
the appellant was granted basic eligibility for Chapter 35 
benefits with an effective date of April 1, 1994.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a child of a veteran who 
has a total and permanent disability rating from a service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
1991); 38 C.F.R. § 21.3021 (1998).  However, a specific claim 
must be filed in order for educational assistance allowance 
to be paid.  38 U.S.C.A. § 3513 (West 1991); 38 C.F.R. § 
21.1030 (1998).  Regulations governing the payment of 
educational assistance benefits prohibit an award for any 
period earlier than one year prior to the date of the receipt 
of the application or enrollment certification, whichever is 
later.  38 C.F.R. § 21.4131 (1998).

On December 11, 1997, the RO received a VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, from the appellant.  On June 22, 1998, the RO 
received the appellant's VA Form 22-1999, Enrollment 
Certification, which showed periods of enrollment at St. 
Mary's University, San Antonio, Texas, and the South Texas 
Law School, from August 1995 to May 1998.

Although the April 1998 decision did not specifically 
indicate the appellant's effective date for educational 
assistance benefits, the RO later determined that the 
appellant's effective date for educational assistance 
benefits was June 22, 1997.  Based on the appellant's 
enrollment dates, educational assistance benefits were paid 
beginning August 18, 1997.

In her substantive appeal, the appellant has argued that 
Federal Statutes dictate that she be awarded retroactive 
education benefits beginning in April 1994.  However, the 
United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that a claimant of Chapter 35 
educational benefits is not entitled to retroactive benefits 
if his or her education was not impeded or interrupted by the 
VA's delay in granting service connection for his or her 
father's death.  See Erspamer v. Brown, 9 Vet. App. 507, 509 
(1996).  Although the instant case involves a total and 
permanent disability rating, and not service-connection for 
death, the Board finds the holding controlling in either 
situation.  The Court in Erspamer remarked that Chapter 35 
benefits were instituted to provide children educational 
opportunities which would otherwise be impeded or interrupted 
by reason of the disability or death of a parent from a 
disease incurred in service, and to ensure that such children 
were aided in attaining the educational status which they 
might have aspired to and obtained if the parent had not 
died.  Id. at 509.  There is nothing in the record to 
indicate that the appellant's education has been impeded or 
interrupted by any reliance upon any action of the VA in 
regard to the veteran's claim for total and permanent 
disability, and there is no evidence that the appellant began 
her education expecting reimbursement from the VA for 
educational expenses.  Thus, while the Board is sympathetic 
to the appellant's arguments, the Board notes that similar 
arguments were clearly rejected by the Court in Erspamer.

The Board observes that the appellant has contended that her 
case should be governed by 38 U.S.C.A. § 3512(a)(3) and 
38 C.F.R. § 21.3041.  The Board does not disagree.  However, 
these provisions (38 U.S.C.A. § 3512(a)(3) and 38 C.F.R. 
§ 21.3041) deal with questions concerning periods of 
eligibility for educational assistance benefits.  Questions 
concerning the commencement date of an award of educational 
assistance are governed by 38 C.F.R. § 21.4131.  The Board 
notes that the appellant has suggested that 38 C.F.R. 
§ 21.4131 does not apply to Chapter 35 cases.  However, the 
Board decision discussed in Erspamer based its denial of 
retroactive benefits under Chapter 35 on the basis of 
38 C.F.R. § 21.4131.  Although the Board realizes that the 
Court did not directly discuss 38 C.F.R. § 21.4131 in the 
body of its Erspamer decision, the Court nowhere indicated 
that 38 C.F.R. § 21.4131 was inapplicable in Chapter 35 
cases.  Further, 38 C.F.R. § 21.4131(a) references 38 C.F.R. 
§ 21.4234, which in turn discusses situations pertaining to 
Chapter 35 benefits, thus further evincing the applicability 
of 38 C.F.R. § 21.4131 to Chapter 35 cases.

While the Board is cognizant of the appellant's arguments, 
the regulatory criteria and legal precedent governing 
eligibility for Chapter 35 education benefits are clear and 
specific, and the Board is bound by them.  Under governing 
law, there is no basis on which to grant the appellant the 
retroactive Chapter 35 benefits that she is seeking.  As 
noted above, the appellant's enrollment certification was 
received by the RO on June 22, 1998.  Accordingly, the 
appellant was not entitled to educational assistance for any 
period of enrollment prior to June 22, 1997.  See 38 C.F.R. 
§ 21.4131.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

